DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 
Response to Arguments
Applicant’s arguments, see response to non-final, filed 05/08/2020, with respect to claims 7-24 have been fully considered and are persuasive.  All previous of rejections have been withdrawn in light of the newly amended claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Frommer (Reg No. 25, 506) on 03/31/2021.

The application has been amended as follows: 

1-6 (cancelled).
a display of a plurality of images comprising:
a display control circuitry configured to:
control an output to a display device to display at least some of the plurality of  images information related to the images; and 
control the display device to display the images based on a second layout selected among the plurality of the layouts and the correlation information when the selected layout is changed from the first layout to the second layout,
wherein one of the first or second layouts comprises a plurality of display windows corresponding to the image positions, and at least one of the display windows is of size that differs from the size of another display window. 

8.  (previously presented)
9.  (cancelled)
10-12. (previously presented).
13.  (Currently Amended)	A method of displaying images from plural cameras, comprising:
displaying a plurality of images information related to the images; and
displaying the images based on a second layout selected among the plurality of the layouts and the correlation information when the selected layout is changed from the first layout to the second layout,
wherein one of the first or second layouts comprises a plurality of display windows corresponding to the image positions, and at least one of the display windows is of size that differs from the size of another display window.
14. (previously presented).
15. (cancelled).
16-18 (previously presented).
19. (Currently Amended)	A non-transitory computer readable medium having recorded thereon a program for controlling a controller to: 
control a display device to display a plurality of images information related to the images; and 
control the display device to display the images based on a second layout selected among the plurality of the layouts and the correlation information when the selected layout is changed from the first layout to the second layout,
wherein one of the first or second layouts comprises a plurality of display windows corresponding to the image positions, and at least one of the display windows is of size that differs from the size of another display window.
 
20. (previously presented).
21. (cancelled).
22- 24 (previously presented).


Reasons for Allowance

Claims 1-6, 9, 15 and 21 are cancelled.
Claims 7-8, 10-14, 16-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose control the display device to display the images based on a second layout selected among the plurality of the layouts and the correlation information when the selected layout is changed from the first layout to the second layout, wherein one of the first or second layouts comprises a plurality of display windows corresponding to the image positions, and at least one of the display windows is of size that differs from the size of another display window, when taken in the environment of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483